 



EXHIBIT 10.1
April 24, 2008
Albert A, “Rocky” Pimentel
18206 Daves Ave,
Monte Sereno CA 95030
Re: Offer of Employment
Dear Rocky:
I am pleased to offer you a position at McAfee as Chief Operating Officer &
Chief Financial Officer (COO & CFO) reporting directly to me. If you decide to
join us, your annual base salary will be $500,000 which will be paid
semi-monthly in the amount of $20,833.33 less applicable withholdings. This is
an exempt position. Additionally, you will be eligible to participate in a
McAfee bonus plan at an annual target bonus of $500,000, which will be pro-rated
in your first year. You will receive more specific information on this plan
after you have started employment with the company. Your election as an officer
of McAfee is subject to confirmation by the Board of Directors,
In addition, I will recommend to the Board of Directors that you receive a stock
option grant for 150,000 shares of the Company’s Common Stock with a grant date,
vesting commencement date, and strike price to be determined at the sole
discretion of the Board of Directors and/or its Compensation Committee. This
option will vest over a four year period, with 25% vesting on the first
anniversary of the grant date and the remainder in equal amounts over the next
36 monthly periods. It shall be subject to the terms of the Company’s Stock
Option Plan and the standard option agreements pursuant to the plan. You will
receive information on this Plan at a later date,
I am pleased to inform you that I will recommend to the Board of Directors that
you receive a restricted stock unit (“RSU”) award for 50,000 shares of the
Company’s Common Stock with a grant date and vesting commencement date to be
determined at the sole discretion of the Board of Directors and/or its
Compensation Committee. The RSU award will vest 1/3 on the first anniversary of
the vesting start date, 1/3 on the second anniversary of the vesting start date
and 1/3 on the third anniversary of the vesting start date. These units and
their vesting shall be subject to the terms of the Company’s Stock Plan. You
will receive further information on this Plan at a later date.
I am also pleased to inform you that I will recommend to the Board of Directors
that you receive a performance stock unit (“PSU”) award for 50,000 shares of the
Company’s Common Stock with a grant date, vesting commencement date, and par
value to be determined at the sole discretion of the Board of Directors and/or
its Compensation Committee. The PSU award will vest 1/3 on the first anniversary
of the vesting start date, 1/3 on the second anniversary of the vesting start
date, and 1/3 on the third anniversary of the vesting start date assuming
specific qualitative and quantitative financial milestones as set forth by the
Board of Directors or its

 



--------------------------------------------------------------------------------



 



designee are met during each potential vesting period. These units and their
vesting shall be subject to the terms of the Company’s Stock Plan. You will
receive further information on this Plan at a later date.
If you choose to accept this offer, your employment with McAfee, Inc. will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. McAfee, Inc. will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. Upon
separation from the company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
You agree to devote your full business efforts and time to the Company and will
use good faith efforts to discharge your obligations to the best of your ability
and in accordance with the Company’s written guidelines and policies. You agree
not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board or its Compensation Committee.
In the event your “at-will” employment by McAfee, Inc. is terminated for any
reason, you will be entitled to receive payment for all accrued pay and
allowances, as well as payment for the value of all accrued but unused vacation
time as set out on the books of the Company, less all appropriate withholdings.
You will also be entitled to severance benefits as set out in a separate Change
in Control and Severance Agreement between you and the Company. Our intention is
that the separate agreement will provide the following terms, but benefits to be
paid under such agreement are subject in all cases to the entry into of such
agreement and the terms of such agreement.
Generally speaking, if your employment is terminated other than for cause or our
inability to obtain a clear background investigation or you resign for good
reason prior to a change in control, you will be entitled to:

  1.   a sum equivalent to twelve (12) months of base salary and,     2.   if
you are then covered by the Company health care plan, the equivalent of twelve
(12) months cost of pre-tax COBRA coverage.

Generally speaking, if you a terminated other than for cause or resign for good
reason within twelve (12) months following a change in control, you will be
entitled to:

  1.   a sum equivalent to twelve (12) months of base salary; and,     2.   a
prorated payment of your current year unpaid bonus if paid at target levels;
and,     3.   if you are then covered by the Company health care plan, the
equivalent of twelve (12) months cost of pre-tax COBRA coverage; and,

 



--------------------------------------------------------------------------------



 



  4.   100% acceleration of all time based stock options and stock units (e.g.
RSUs) which are not linked to any performance criteria. Acceleration of any
stock options or stock units with any performance based vesting will be subject
to Board approval.

It is not the intention for any payment under this Agreement to create or
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986 (as amended). Should it be
reasonably determined that any payment hereunder falls within the purview of
Section 409A thus subjecting you to additional tax liability, the Company shall
defer such payment until the expiry of six months following the date of
termination of employment. If such payment is deferred as provided for herein,
upon conclusion of the period of deferral, such amounts shall be paid in a lump
sum, less all appropriate withholdings,
For purposes of federal immigration law, you will be required to provide to
McAfee, Inc. documentary evidence of your identity and eligibility for
employment in the United States. Such documentation must be provided to us
within three business days of your date of hire with McAfee, Inc., or our
employment relationship with you may be terminated.
McAfee, Inc. requires that job candidates provide certain information on their
employment application and other documents so McAfee, Inc. can undertake
appropriate investigations regarding the backgrounds of all job candidates. A
candidate must successfully complete the background investigation to be eligible
for employment with McAfee, Inc. The Company considers background information
and investigation results when making hiring decisions. Therefore, all
employment offers are contingent upon the successful completion of the
background investigation. In the event for any reason you have commenced
employment prior to a full background investigation having been completed and it
is ultimately determined that the background investigation results are not
acceptable, as determined by McAfee in its sole discretion, your employment
relationship will be terminated and you will not be entitled to severance
benefits.
You will be required to sign an Employee Inventions and Proprietary Rights
Assignment Agreement as a condition of your employment. In addition, you will
also be required to complete a Form W-4 and sign and abide by the McAfee, Inc.
Insider Trading Policy, and its Drug Free Workplace Policy. This letter, along
with any agreements relating to proprietary rights between you and McAfee, Inc.,
set forth the terms of your employment with McAfee, Inc. and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by writing signed by McAfee, Inc.
In the event of any dispute or claim relating to or arising out of our
employment relationship, this agreement, or the termination of our employment
relationship (including, but not limited to, any claims of retaliation, wrongful
termination or age, sex, disability, race or other discrimination), you and
McAfee, Inc. agree that all such disputes shall be fully, finally and
exclusively resolved by binding arbitration conducted by the American
Arbitration Association in California or the state in which you work if other
than California, and we waive our rights to have such disputes

 



--------------------------------------------------------------------------------



 



tried by a court or jury. However, we both agree that this arbitration provision
shall not apply to any disputes or claims relating to or arising out of the
misuse or misappropriation of your or the Company’s trade secrets or proprietary
information.
To indicate your acceptance of the McAfee, Inc. offer, please sign, date and fax
this letter to Roger Bean, Vice President of Human Resources/North America at
(972) 987-2783 or US mail to 5000 Headquarters Drive, Plano TX 75024 no later
than April 30, 2008. If we do not hear from you by April 30, 2008 we will assume
you have decided not to join McAfee.
If you do accept employment with McAfee, Inc., it is very important that you
submit your new hire documentation within 1 day of your start date. McAfee, Inc.
needs the following: 1) I-9 Form, 2) W-4 Form, 3) Employment Application and
Background Release, 4) Emergency Contact, 5) Direct Deposit information, and 6)
an original signed offer letter to enter you into the McAfee payroll.
Rocky, we look forward to working with you at McAfee. If you have any questions
regarding any points in this letter please contact me. Welcome aboard!
Sincerely,
David DeWalt
President and CEO
McAfee, Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

             
/s/ Albert A. Pimentel
 
      4/24/08
 
    Signature of Albert “Rocky” Pimentel       Date    
 
           
I agree to start work for McAfee on:
      5/12/08
 
            Start Date    

 